Exhibit 10.3

Execution Version

AMENDMENT NO. 1 TO INTERCREDITOR AND SUBORDINATION AGREEMENT AND CONSENT AND
REAFFIRMATION

This AMENDMENT NO. 1 TO INTERCREDITOR AND SUBORDINATION AGREEMENT AND CONSENT
AND REAFFIRMATION (this “Amendment”) is made as of July 19, 2019 (the “Effective
Date”), by and among GLOBAL EAGLE ENTERTAINMENT INC., a Delaware corporation
(the “Borrower” or “Company”), certain subsidiaries of the Borrower from time to
time party to the Amended Credit Agreement referred to herein and the Amended
Second Lien Securities Purchase Agreement referred to herein (the “Subsidiary
Guarantors”), CITIBANK, N.A., as administrative agent for the First Lien Credit
Agreement Secured Parties (in such capacity, the “First Lien Agent”), and
CORTLAND CAPITAL MARKET SERVICES LLC, as collateral agent for the Second Lien
Securities Purchase Agreement Secured Parties (in such capacity, the “Second
Lien Agent” and together with the First Lien Agent, the “Agents”). Capitalized
terms used in this Amendment (including the Recitals), to the extent not
otherwise defined herein, shall have the same meanings as in the Intercreditor
Agreement (as defined below).

RECITALS

WHEREAS, the First Lien Agent and the Second Lien Agent are party to that
certain Intercreditor and Subordination Agreement, dated as of March 27, 2018
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”);

WHEREAS, reference is made to that certain Omnibus Incremental Term Loan and
Seventh Amendment to Credit Agreement and Amendment to Security Agreement (the
“First Omnibus Amendment”) dated as of the date hereof by and among the First
Lien Agent, the Borrower, the guarantors party thereto and the lenders
identified on the signature pages thereto, which amends the terms of that
certain Credit Agreement (the “Existing Credit Agreement”), dated as of
January 6, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, including by the First Omnibus Amendment, the “Amended Credit
Agreement”), by and among the First Lien Agent, the Borrower, the guarantors
party thereto, and the lenders party thereto;

WHEREAS, reference is made to that certain Second Amendment to Securities
Purchase Agreement and Amendment to Security Agreement (the “Second Lien
Amendment”), dated as of the date hereof, by and among the Company, the
guarantors party thereto, the purchasers party thereto and the Second Lien
Agent, which amends the terms of that certain Securities Purchase Agreement (the
“Existing Second Lien Securities Purchase Agreement”) dated as of March 8, 2018
(as amended, restated, supplemented or otherwise modified from time to time,
including by the Second Lien Amendment, the “Amended Second Lien Securities
Purchase Agreement”), by and among the Company, the purchasers party thereto and
the Second Lien Agent;

WHEREAS, effective as of the date hereof, each of the Amended Credit Agreement,
by virtue of the First Omnibus Amendment, and the Amended Second Lien Securities
Purchase Agreement, by virtue of the Second Lien Amendment, replaces in its
entirety the Existing Credit Agreement and the Existing Second Lien Securities
Purchase Agreement, respectively;



--------------------------------------------------------------------------------

WHEREAS, the Borrower and the Subsidiary Guarantors desire to enter into this
Amendment to amend the Intercreditor Agreement in certain respects consistent
with the foregoing and pursuant to the terms and conditions below;

WHEREAS, the Second Lien Agent, for and on behalf of itself and the other Second
Lien Securities Purchase Agreement Secured Parties, desires to enter into this
Amendment to amend the Intercreditor Agreement in certain respects consistent
with the foregoing and pursuant to the terms and conditions below; and

WHEREAS, the First Lien Agent, for and on behalf of itself and the other First
Lien Credit Agreement Secured Parties, desires to enter into this Amendment to
(1) provide its consent to the execution, delivery and performance of the Second
Lien Amendment, and the amendments to the Existing Second Lien Securities
Purchase Agreement contained therein and (2) amend the Intercreditor Agreement
in certain respects consistent with the foregoing and pursuant to the terms and
conditions below.

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

1. Consent to Second Lien Amendment. In each case to the extent such consent is
required in order to comply with the terms of the Intercreditor Agreement, the
First Lien Agent, for and on behalf of itself and the other First Lien Credit
Agreement Secured Parties, hereby consents to (a) the execution, delivery and
performance of the Second Lien Amendment by the parties thereto (a copy of which
is attached hereto as Exhibit A) and (b) the amendments to the Existing Second
Lien Securities Purchase Agreement contained in the Second Lien Amendment,
including, without limitation, the amendments to Section 3.5 (and related
definitions) therein in respect of the extension and calculation of the call
premium with respect to optional prepayments of the Notes (as defined in the
Amended Second Lien Securities Purchase Agreement).

2. Amendments to Intercreditor Agreement. Effective as of the Effective Date,
the Intercreditor Agreement shall be amended as follows:

 

  a.

Section 3.01 is hereby amended and replaced in its entirety to read as follows:

“Agreement to Subordinate. The Borrower and each other Grantor covenants and
agrees, and the Designated Second Lien Representative, for itself and on behalf
of the Second Lien Secured Parties, covenants and agrees, and each Second Lien
Secured Party by accepting the Second Lien Note Documents covenants and agrees
that, anything in the Second Lien Note Documents or Second Lien Securities
Purchase Agreement to the contrary notwithstanding, the Second Lien Secured
Obligations are subordinate and junior in right of payment, to the extent
provided herein, to all First Lien Secured Obligations, whether outstanding on
the date of execution of the Second Lien Securities Purchase Agreement or
thereafter created, incurred or assumed, and that the subordination is for the
benefit of the First Lien Secured Parties.

 

2



--------------------------------------------------------------------------------

For the avoidance of doubt, the payment priorities set forth in this Agreement
shall relate to and include all payments, distributions and proceeds from any
source whatsoever and from any and all rights, assets or properties (or proceeds
thereof) of the Grantors whatsoever, whether or not constituting Collateral, and
whether or not secured by the First Liens or Second Liens.”.

 

  b.

Section 3.02(a) is hereby amended and replaced in its entirety to read as
follows:

“(a) No payment by the Borrower or any other Grantor with respect to the Second
Lien Secured Obligations (whether such payment is a payment on account of
principal (or premium, if any), sinking funds or interest on the Second Lien
Secured Obligations or otherwise) shall be made if either of the following
occurs (each, a “Payment Default”):

(i) the failure of any Grantor to pay, on a timely basis, any principal,
interest, fees or other obligations under the First Lien Loan Documents
including, without limitation, any default in payment of First Lien Secured
Obligations after acceleration thereof; or

(ii) any Default or Event of Default (each as defined in the First Lien Credit
Agreement) under any First Lien Loan Documents has occurred and the maturity of
any First Lien Secured Obligations is accelerated in accordance with the
applicable terms of the First Lien Loan Documents, unless, in either case, the
Payment Default has been cured or waived and any such acceleration has been
rescinded or such First Lien Secured Obligations have been Discharged; provided,
however, that, subject to Section 4.02, the Borrower may pay the Second Lien
Secured Obligations without regard to the foregoing if (i) the Borrower and the
Designated Second Lien Representative receive written notice approving such
payment from the Designated First Lien Representative with respect to which a
Payment Default has occurred and is continuing or (ii) such payment is made in
kind or in Equity Interests of the Borrower (or any parent entity thereof). The
Borrower shall promptly give notice to the Designated Second Lien Representative
of any occurrence of a Payment Default.”.

 

  c.

Section 4.02 is hereby amended and replaced in its entirety to read as follows:

“Distribution on Dissolution, Liquidation and Reorganization. Upon any
distribution of any kind or character, whether in cash, property or securities,
by any Grantor upon any dissolution, winding up, liquidation or reorganization
of such Grantor, whether in a Bankruptcy/Liquidation Proceeding or upon an
assignment for the benefit of creditors or any other marshalling of the assets
and liabilities of such Grantor or otherwise:

(a) the First Lien Secured Parties shall be entitled to a Discharge of First
Lien Secured Obligations before the Second Lien Secured Parties are entitled to
receive any payment or distribution upon the Second Lien Secured Obligations
(whether by payment of principal (and premium, if any) or interest on the Second
Lien Secured Obligations or otherwise);

 

3



--------------------------------------------------------------------------------

(b) any payment or distribution by any Grantor of any kind or character, whether
in cash, property or securities, to which the Second Lien Agent or Second Lien
Secured Parties would be entitled except for the provisions of this Article 4
shall be paid by the liquidating trustee or agent or other person making such
payment or distribution, whether a trustee in bankruptcy, a receiver or
liquidating trustee or otherwise, directly to the Designated First Lien
Representative for application to payment of the First Lien Secured Obligations,
to the extent necessary for the Discharge of the First Lien Secured Obligations
(as determined at the time of such payment by the applicable court authorizing
or approving such payment); and

(c) in the event that, notwithstanding the foregoing, any payment or
distribution of assets of any Grantor of any kind or character, whether in cash,
property or securities, shall be received by the Designated Second Lien
Representative or any Second Lien Secured Party before the Discharge of First
Lien Secured Obligations shall have occurred, such payment or distribution shall
be paid over to the Designated First Lien Representative for application to
payment of the First Lien Secured Obligations, to the extent necessary for the
Discharge of the First Lien Secured Obligations.

Nothing contained in this Agreement or in the Second Lien Note Documents is
intended to or shall impair, as between the Borrower, its creditors (other than
the First Lien Secured Parties) and the Second Lien Secured Parties, the
obligation of the Grantors, which is unconditional and absolute, to pay to the
Second Lien Secured Parties the Second Lien Secured Obligations as and when the
same shall become due and payable in accordance with the terms of the applicable
Second Lien Note Documents, or to affect the relative rights of the Second Lien
Secured Parties and creditors of the Borrower (other than the First Lien Secured
Parties).”.

 

  d.

Section 10.16 is hereby amended and replaced in its entirety to read as follows:

“Equity Interests; Payment in Kind. Notwithstanding anything contained herein to
the contrary (including, without limitation, in respect of subordination and
turnover provisions), the right of the Second Lien Secured Parties to receive
either (i) interest payments in kind or (ii) except as provided in Section 3.02
or Section 4.02 or in the context of a Bankruptcy/Insolvency Proceeding in which
the First Lien Secured Parties are not receiving payment in full in cash of the
First Lien Obligations pursuant to a plan of reorganization, Equity Interests of
the Borrower (or any parent entity thereof) shall not be affected by any of the
terms contained herein.”.

3. Conditions Precedent to Effectiveness of this Amendment. This Amendment shall
not become effective until all of the following conditions precedent shall have
been satisfied in the discretion of each Agent or waived by both Agents:

(a) Both Agents shall have received fully executed counterparts from all parties
hereto of this Amendment.

 

4



--------------------------------------------------------------------------------

(b) (i) The First Lien Agent shall have received (x) the Second Lien Amendment,
dated as of the date hereof, duly authorized, executed and delivered by and
among the Borrower, the guarantors party thereto, the purchasers party thereto
(constituting “Requisite Purchasers” as defined in the Existing Second Lien
Securities Purchase Agreement) and the Second Lien Agent in substantially the
form set forth in Exhibit A hereto and (y) the First Omnibus Amendment, dated as
of the date hereof, duly authorized, executed and delivered by the Borrower, the
guarantors party thereto and the lenders party thereto (constituting “Required
Lenders” as defined in the Existing Credit Agreement) and (ii) the Second Lien
Agent shall have received (x) the First Omnibus Amendment dated as of the date
hereof, duly authorized, executed and delivered by and among the Borrower, the
guarantors party thereto, the lenders party thereto (constituting “Required
Lenders” as defined in the Existing Credit Agreement) and the First Lien Agent
and (y) the Second Lien Amendment, dated as of the date hereof, duly authorized,
executed and delivered by and among the Borrower, the guarantors party thereto,
the purchasers party thereto (constituting “Requisite Purchasers” as defined in
the Existing Second Lien Securities Purchase Agreement) and the Second Lien
Agent.

4. Representations and Warranties. Each Agent represents and warrants to the
other Agent that it has the requisite power and authority to execute and deliver
this Amendment for itself and on behalf of the applicable First Lien Credit
Agreement Secured Parties represented by it (in the case of the First Lien
Agent) or the applicable Second Lien Securities Purchase Agreement Secured
Parties represented by it (in the case of the Second Lien Agent).

5. Choice of Law. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE
OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON OR ARISING OUT
OF THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

6. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by telefacsimile or
other electronic method of transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.

7. Reaffirmation of Intercreditor Agreement.

(a) Each of the Borrower and the Subsidiary Guarantors, the First Lien Agent, on
behalf of itself and the First Lien Credit Agreement Secured Parties, and the
Second Lien Agent, on behalf of itself and the Second Lien Securities Purchase
Agreement Secured Parties, hereby confirms, acknowledges and agrees that (i) the
Intercreditor Agreement (as amended hereby) remains in full force and effect
following the execution, delivery and performance of and after giving effect to
this Amendment, the First Omnibus Amendment and the Second Lien Amendment and
(ii) the Intercreditor Agreement (as amended hereby) remains binding with
respect thereto and with respect to all obligations under each such agreement
including, without limitation, the First Lien Secured Obligations as amended and
increased by the First Omnibus Amendment and the Second Lien Secured Obligations
as amended by the Second Lien Amendment.

 

5



--------------------------------------------------------------------------------

(b) Upon and after the effectiveness of this Amendment, (i) each reference in
the Intercreditor Agreement to “this Intercreditor Agreement”, “hereunder”,
“hereof” or words of like import referring to the Intercreditor Agreement, and
each reference in the First Lien Loan Documents and the Second Lien Note
Documents to “the Intercreditor Agreement”, “thereunder”, “thereof” or words of
like import referring to the Intercreditor Agreement, shall mean and be a
reference to the Intercreditor Agreement as modified and amended hereby and
(ii) all references in the Intercreditor Agreement to the (X) “First Lien Credit
Agreement” shall be deemed to include and refer to the Amended Credit Agreement
and (Y) “Second Lien Securities Purchase Agreement” shall be deemed to include
and refer to the Amended Second Lien Securities Purchase Agreement.

8. Severability. Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

9. Consent to Jurisdiction; Waiver of Jury Trial. The jurisdiction and waiver of
jury trial provisions set forth in Sections 10.07(b) and 10.08 of the
Intercreditor Agreement are hereby incorporated by reference, mutatis mutandis.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CITIBANK, N.A.,

as First Lien Agent

By:  

/s/ Michael Moore

  Name: Michael Moore   Title: Director & Vice President CORTLAND CAPITAL MARKET
SERVICES LLC, as Second Lien Agent By:  

/s/ Matthew Trybula

  Name: Matthew Trybula   Title: Associate Counsel

 

 

 

 

Amendment No. I to lntercreditor Agreement



--------------------------------------------------------------------------------

GLOBAL EAGLE ENTERTAINMENT INC., as Company By:  

/s/ Christian Mezger

  Name: Christian Mezger   Title:   Chief Financial Officer GLOBAL EAGLE
SERVICES, LLC AIRLINE MEDIA PRODUCTIONS, INC. ENTERTAINMENT IN MOTION, INC.
GLOBAL EAGLE ENTERTAINMENT OPERATIONS SOLUTIONS, INC. INFLIGHT PRODUCTIONS USA
INC. POST MODERN EDIT, INC. THE LAB AERO, INC. ROW 44, INC. N44HQ, LLC EMERGING
MARKETS COMMUNICATIONS, LLC MARITIME TELECOMMUNICATIONS NETWORK, INC. MTN
INTERNATIONAL, INC. MTN GOVERNMENT SERVICES, INC. MTN LICENSE CORP. GLOBAL EAGLE
TELECOM LICENSING SUBSIDIARY LLC IFE SERVICES (USA), INC., each as a Subsidiary
Guarantor By:  

/s/ Christian Mezger

  Name: Christian Mezger   Title:   Chief Financial Officer

 

 

 

Amendment No. 1 to Intercreditor Agreement



--------------------------------------------------------------------------------

Exhibit A

SECOND LIEN AMENDMENT

[See attached]



--------------------------------------------------------------------------------

See Exhibit 10.2 to this 8-K